                       Case: 1:19-cv-01382-PAB Doc #: 10-1 Filed: 07/29/19 1 of 1. PageID #: 217

                                                                                                  CERTFICATE OF ANALYSIS
                                                                                                                                                                                               4975 Tejon St.
                                                                                                                                                                                      Denver, CO 80211 USA
                                                                                                                                                                                              (516) 320-1845




Batch: ADML-BBCS196
Test Performed: 01/26/2019                                                                                                                 PREPARED FOR:
Sample Type: Flower




                                                                                                            TOTAL THC*: 0.29 %                                     TOTAL CBD*: 10.32 %
                                                                                                            THC + THC-A % by weight                                  CBD + CBDV % by weight


                           Cannabinoid Profile
    Compound                              %                       mg/unit
                                                                                                     CBV
        D9THC                           0.29                          2.9
        D8THC                            ND                           ND                            CBG
         CBD                           10.32                        103.2                            CBN
          CBN                           0.00                         0.00
                                                                                                     CBD
          CBG                          0.266                         2.66
          CBV                            ND                           ND                        D8THC

        TOTAL                       11.086%                        110.86                       D9THC

                                                                                                              0                2                4                6                8               10               12




   Total Cannabinoids' = sum of all cannabinoids, Total THC'"= THCa + d9· TH C, Potential D9 THC = {TH Ca x 0.877) + d9 •THC, Total C8D = C8Da + C8D, Potential CBD"" = {CBDa x 0.877) +
   CBD. LOQ = Limit of Quantitation; The reported result is based on a sample weight with the applicable moisture content tor that sample; Unless otherwise stated all quality, control samples
   performed within specifications established by the Laboratory.


   NR= Not Reported thus no analysis was performed, ND= Not Detected thus the concentration is less than the Limit of Qualification (LOQ)




APPROVAL




                                                                               Arman Motiwalla, Managing Partner
                                                                                         01/26/2019


This product has been tested by ADM Labs, LLC using valid testing methodologies and a quality system as required by state law. Values reported relate only to the product tested. ADM Labs, LLC makes
no claims as to the efficiency, safety or other risks associated with any detected or non-detected levels of any compounds reported herein. This certificate shall not be reproduced except in full, without the
written approval of ADM Labs, LLC.
                                                                                                                                                                         EXHIBIT 1
